Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 2-46 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-11, 17-19, 25-26, 32-34, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shotton et al. (US 20130156297, hereinafter Shotton) in view of Colburn et al. (US 9769392, hereinafter Colburn.)
claim 2, “A scene processing method comprising: acquiring one or more sensed digital images of scene light flowing in a scene comprising scene media” Shotton teaches (¶0027) scene reconstruction using images; (¶0033) optical flow detection and (¶0077-¶0078) structured/coded light.
As to “wherein (A) said scene light flows in opposing directions in said scene media” Shotton teaches (¶0078) outgoing light pulse and incoming light pulses.
As to “(B) said sensed digital images are sensed by at least one camera located at one or more camera poses” Shotton teaches (¶0030) pose parameters of the camera are taken into account.
As to “(C) said sensed digital images comprise sensed pixel data elements representing characteristics of said scene light, and” Shotton teaches (¶0027) image elements may be pixels. 
As to “(D) scene entities formed by at least part of said scene media and/or said scene light comprise at least one of a scene characteristic, a scene surface, a scene feature and a scene object” Shotton teaches (¶0072) depth images of objects in room.
As to “and determining one or more updated scene reconstruction data elements using (a) one or more of the sensed pixel data elements, (b) one or more initial scene reconstruction data elements, and (c) a light transport equation representing at least part of the scene light flowing in equilibrium into, out of and within at least part of the scene media,” Shotton teaches (¶0106) building models of environments with moving objects over time (i.e., the initial capture is updated 
As to “wherein scene reconstruction data elements comprise i) scene media data elements representing geometric and material properties of said scene media” Shotton teaches (¶0091) voxels representing points (i.e., geometric properties) in space of the environment; (¶0117-¶0119) voxels have shade/coloring (i.e., material properties.)
As to “ii) light data elements representing geometric and radiometric characteristics of said scene light” Shotton teaches (¶0077-¶0078) depth information (i.e., geometric characteristics) is obtained using time of flight/structured (coded) light, thus light is measured (i.e., radiometry) 
As to “and iii) camera data elements representing said camera poses and a camera model” Shotton teaches (¶0030 and ¶0037) scene reconstruction takes into account pose parameters of the image capturing device and tracks those parameters through time/during movement.
As to “initial scene reconstruction data elements are scene reconstruction data elements that serve as input to the determining process if they exist, and updated scene reconstruction data elements are scene reconstruction data elements output from the determining process.” Shotton teaches (¶0106) building models of environments with moving objects over time (i.e., the initial capture is updated over time to show movement); (¶0037-¶0038) generating/outputting an updated scene reconstruction according to updated camera positions every few frames.
Shotton alone does not teach “wherein the scene light flowing within is represented in the light transport equation which transforms incident scene light to exitant scene light by way of a light interaction function.” However, Colburn teaches (5:36-53) it is commonly assumed that radiant light is reflected from a surface at the same point at which the incident light arrives. With this assumption, the reflectance properties of a surface may be modeled according to a bidirectional reflectance distribution function, or “BRDF,” which is defined as a ratio of differential radiance reflected in an exitant direction to the differential irradiance incident at a given angle. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the scene reconstruction system of Shotten to model according to a bidirectional reflectance distribution function as taught by Colburn for the benefit of more accurately modeling the lighting and objects in a scene.
		
Regarding claim 3, “The scene processing method of claim 2, wherein: acquiring one or more sensed digital images comprises capturing and/or accessing one or more sensed digital images” Shotton teaches (¶0030) images of the scene are captured.
As to “determining one or more updated scene reconstruction data elements comprises using non-linear optimization and/or using machine learning” Shotten teaches (¶0028, ¶0032-¶0033) using machine learning system to transform images (e.g., de-noise images, or image-inpainting.)
As to “and at least one of said scene entities is represented by at least one of said scene reconstruction data elements using at least one of said sensed pixel data elements.” Shotten teaches (¶0030) mapping image elements of each image to images rendered from the captured 3D reconstruction.

Regarding claim 4, “The scene processing method of claim 3, further comprising: accessing at least one user-identified scene reconstruction goal; repeating the process of claim 3 until the scene reconstruction goal is satisfied, and generating output data representing at least one of (aa) at least one scene entity associated at least in part with the user-identified goal, (bb) at least one camera data element representing at least part of said camera poses and at least part of said camera model, and (cc) at least one camera data element representing at least part of said camera model, wherein the output data is determined at least in part using at least one scene reconstruction data element.” Shotten teaches (¶0086) to assist users with building the dense 3D model, feedback may be provided to the user in the form of real-time renderings (i.e., a repeating process) of the dense 3D model, this enables the user to view the state of the dense model as it is constructed, thereby assisting the user in capturing regions that have been missed (i.e., a user identified/recognized goal), the environment/area is considered an entity associated with the complete capture.
	
Regarding claim 10, “The scene processing method of claim 3, wherein: the scene media comprises one or more volumetric scene media subregions comprising homogeneous or heterogeneous media, the scene light interacts with the scene media subregions by phenomena comprising any one of or any combination of absorption, emission, reflection, transmission, and scattering, the scene media data elements representing geometric properties of the scene media subregions comprise at least one of a value, a distance, an angle, a point, a vector, a plane, a surfel, a voxel, and a reference, and the scene media data elements representing material properties of the scene media subregions comprise at least one of a value, a gradient, a bi-directional reflectance distribution function (BRDF), a bi-directional light interaction function (BLIF), and a reference.” Shotten teaches (¶0116) zero-crossing indicates the presence of a surface in the model, voxel at which the surface intersects the ray and using linear interpolation to determine the gradient from neighboring voxels and generate a more accurate surface normal; (¶0039) edge detection via values of intensity gradients in an image.

Regarding claim 11, “The scene processing method of claim 3, wherein: the scene light flows in at least one frusta, the scene light interacts with the scene media by phenomena comprising any one or any combination of absorption, emission, reflection, transmission, and scattering, the scene light data elements representing geometric properties of the frusta comprise at least one of a value, a point, a voxel, a direction, an angle, a vector, a solid angle, and a reference, and the scene light data elements representing radiometric properties of the frusta comprising at least one of a value, a gradient, a radiant flux, a radiant power, and a reference.” Shotten teaches (¶0100-¶0101) If it is determined that the current voxel is within the camera frustum/frusta 1012, then a factor relating to the distance between the voxel and a point in the environment at the corresponding location to the voxel from the camera's perspective is determined. The point in the environment at the corresponding location may be given by the depth value in the depth image at (u,v). Therefore, with reference to FIG. 10, this factor considers distance 1016 between voxel 1010 and the point on surface 1014 in the depth image that maps onto the voxel 1010; (¶0116) zero-crossing indicates the presence of a surface in the model, voxel at which the surface intersects the ray and using linear interpolation to determine the gradient from neighboring voxels and generate a more accurate surface normal; (¶0039) edge detection via values of intensity gradients in an image.

Regarding claim 17, “A three dimensional (3D) imaging system comprising at least one scene reconstruction engine having at least one digital signal processor connected for digital communication with at least one camera and a digital signal input/output communication interface, said 3D imaging system being configured to execute a scene processing method comprising.” Shotton teaches (¶0027) scene reconstruction using images; (¶0120-¶0121, ¶0123, ¶0082, ¶0090) scene reconstruction is performed using a computer based system that comprises: receiving, using input/output interface 1212, input from capture device/camera and a processor performing executable instructions stored in memory. 
The remainder of claim 17 is similar to claim 2, thus it is rejected using a similar rational. 

Regarding claim 18, its rejection is similar to claim 3. 

Regarding claim 19, its rejection is similar to claim 4. 

Regarding claim 25, its rejection is similar to claim 10. 

Regarding claim 26, its rejection is similar to claim 11. 

Regarding claim 32, “A non-transitory computer program storage media containing computer program instructions configured, when executed in a 3D imaging system, to effect a scene processing method comprising:” Shotton teaches (¶0027) scene reconstruction using images; (¶0120-¶0121, ¶0123, ¶0082, ¶0090) scene reconstruction is performed using a computer based system that comprises: receiving, using input/output interface 1212, input from capture device/camera and a processor performing executable instructions stored in memory.
The remainder of claim 32 is similar to claim 2, thus it is rejected using a similar rational. 

Regarding claim 33, its rejection is similar to claim 3. 

Regarding claim 34, its rejection is similar to claim 4. 

Regarding claim 40, its rejection is similar to claim 10. 

Regarding claim 41, its rejection is similar to claim 11. 

Claims 5, 20, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shotten and Colburn in view of Eraker et al. (US 20180096527, hereinafter Eraker.)
Regarding claim 5, Shotten and Colburn do not teach “The scene processing method of claim 3, wherein: at least one of the sensed digital images is a substantially omnidirectional image sensed by at least one camera.” However, Eraker teaches (¶0040 and Fig. 3) using specialized cameras to capture a scene for example a spherical panoramic images (i.e., omnidirectional images.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the scene reconstruction system of Shotten and Colburn to capture using a spherical panoramic image camera for the benefit of capturing motion/scene in every direction.

Regarding claim 20, its rejection is similar to claim 5. 

Regarding claim 35, its rejection is similar to claim 5. 

Claims 6-9, 21-24, and 36-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shotten and Colburn in view of Ackerson et al. (US 20150373320, hereinafter Ackerson.)
Regarding claim 6, Shotten do not teach “The scene processing method of claim 3, wherein at least one the sensed pixel data elements represents a plurality of characteristics of polarized light, and at least one of the scene reconstruction data elements is determined at least in part using characteristics of polarized light.” However, Ackerson teaches (¶0007) using polarization to determine the shape of dielectric glossy objects. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the scene reconstruction system of Shotten and Colburn with the polarization information as taught by Ackerson for the benefit of determining characteritics of glossy items and get a more accurate/complete reconstruction.

Regarding claim 7, Shotten and Colburn do not teach “The scene processing method of claim 6, wherein: the at least one scene reconstruction data element is determined at least in part using characteristics of polarized light representing at least one spatially localized scene feature sensitive to polarized light.” However, Ackerson teaches (¶0006) using polarization sensitive materials. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the scene reconstruction system of Shotten and Colburn with the use of polarization sensitive materials as taught by Ackerson for the benefit of tracking objects (for example soccer balls in sporting event/venue.)

Regarding claim 8, Shotten and Colburn do not teach “The scene processing method of claim 7, wherein the at least one scene reconstruction data element represents the at least one spatially localized scene feature sensitive to polarized light and is used at least in part to perform any one or any combination of: labeling scene features across a plurality of images, image registration, scene initialization, and scene reconstruction.” However, Ackerson teaches (¶0005-¶0006) spatial phase imaging (i.e., SPI a method of 3D imaging used to determine shape), the use of SPI cameras and methods to identify and track sports equipment based on integrating polarization sensitive materials into clothing and equipment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the scene reconstruction system of Shotten with the use of polarization sensitive materials as taught by Ackerson for the benefit of tracking objects (for example soccer balls in sporting event/venue.)

Regarding claim 9, Shotten and Colburn do not teach “The scene processing method of claim 6, wherein: the scene surface is a vehicle surface, the scene feature is damage to the vehicle surface comprising at least one of a dent, an anomaly, and debris, and one or more characteristics of the damage are determined using any one or any combination of i) at least one of the scene reconstruction data elements, a 3D model of the associated undamaged vehicle surface, non-linear optimization, and a machine learning model.” However, Ackerson teaches (¶0014) visual cognition/cognitive inspection of how much hail damage was done to a car. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the scene reconstruction system of Shotten and Colburn with visual car inspection as taught by Ackerson for the benefit of accurately accounting the damage to a car.

Regarding claim 21, its rejection is similar to claim 6. 

Regarding claim 22, its rejection is similar to claim 7. 

Regarding claim 23, its rejection is similar to claim 8. 

Regarding claim 24, its rejection is similar to claim 9. 

Regarding claim 36, its rejection is similar to claim 6. 

Regarding claim 37, its rejection is similar to claim 7. 

Regarding claim 38, its rejection is similar to claim 8. 

Regarding claim 39, its rejection is similar to claim 9. 

Claims 12, 27, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Shotten and Colburn in view of Ernst et al. (US 20030001836, hereinafter Ernst.)
Regarding claim 12, Shotten and Colburn do not teach “The scene processing method of claim 3, wherein: at least one of the geometric characteristics of the scene media form an octree subdivided into octree cells organized in a spatially sorted and hierarchical manner.” However, Ernst teaches (¶0025) creating depth maps using camera; (¶0001-¶0004) octree of cells to hold 3D representation of the object, the octree of cells is created by means of a process of recursively splitting the cells of the octree into smaller cells of a next lower level of hierarchy. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the scene reconstruction system of Shotten and Colburn with octree cells as taught by Ernst for the benefit of storing the essential information in a scene/depth data in an organized structure. 

Regarding claim 27, its rejection is similar to claim 12. 

Regarding claim 42, its rejection is similar to claim 12. 

Claims 13, 28, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Shotten, Colburn, and Ernst in view of Tabellion (US 20120019533).
Regarding claim 13, Shotten, Colburn, and Ernst do not teach “The scene processing method of claim 12, wherein: the geometric characteristics of the scene light form a solid-angle octree, directions at a point are subdivided into solid-angle elements, and the solid-angle elements are organized in a spatially sorted and hierarchical manner.” However, Tabellion teaches (¶0052) solid angle is used to select a subset of nodes of an octree for shading, where the octree is a data structre corresponding to the point cloud;(¶0010-¶0011) point cluster solid angle is larger than the “cut quality criterion solid angle” the point cluster is removed from the cut and replaced by its child nodes in the octree. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the scene reconstruction with octree cells as taught by Shotten, Colburn, and Ernst with the solid angle selection as taught by Tabellion for the benefit of reducing the complexity of solving actual integrals (¶0013.) 

Regarding claim 28, its rejection is similar to claim 13. 

Regarding claim 43, its rejection is similar to claim 13. 

Claims 14-15, 29-30, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Shotten, Colburn, Ernst, and Tabellion in view of Dell (US 20150279085.)
Regarding claim 14, Shotten, Colburn, Ernst, and Tabellion do not teach “The scene processing method of claim 13, further comprising computing synthetic images with perspective projection using at least in part the solid-angle octree, wherein the computations use shift operations rather than general purpose divide operations.” However, Dell teaches (¶0026 and ¶0158) the step of recursively updating the 2D form pattern will include bit shifting values representing coordinates of vertices of the form pattern; (¶0159) octree indicates that the child octants are leaf nodes and using perspective projection. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the scene reconstruction with octree cells as taught by Shotten, Ernst, and Tabellion with the bit shifting and perspective projection as taught by Dell for the benefit of determining projections of lower level sub-portions for an updated pattern (¶0025) and realistically rendering a scene (abstract.)

Regarding claim 15, “The scene processing method of claim 14, further comprising using spans to perform perspective projection.” Dell further teaches (¶0008) perspective projection are typically applied with operations including matrix and vector multiplications (i.e., spans.)

Regarding claim 29, its rejection is similar to claim 14. 

Regarding claim 30, its rejection is similar to claim 15. 

Regarding claim 44, its rejection is similar to claim 14. 

Regarding claim 45, its rejection is similar to claim 15. 

Claims 16, 31, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Shotten, Colburn, Ernst, Tabellion, and Dell in view of Coorg et al. (US 6259452, hereinafter Coorg.)
Regarding claim 16, Shotten, Colburn, Ernst, Tabellion, and Dell do not teach “The scene processing method of claim 15, wherein: at least one excludable octree cell is excluded from processing during computation of the synthetic images, determination of the at least one excludable octree cell comprises any one or any combination of: i) determining occluded octree cells using a quadtree or equivalent data structure that enables a 'front-to-back' traversal of the scene media for accessing occlusion, and ii) determining lesser-sized octree cells using a comparison of a window size with respect to a size that may vary within a synthetic image computation that is determined at least in part with respect to a pixel size, wherein the window size is determined at least in part with respect to a perspective projection onto a display plane.” However, Coorg teaches (Fig. 19) object processing by associating object O with the lowest octree node N enclosing box B; (8:59-9:2 and 9:34-57) to maintain the state of each octree node with respect to a set of occluders, a simple metric for the occlusion potential of a polygon from a given position is the solid angle it subtends at that position; (4:47-63, Fig. 5, 5:31-48) occlusion culling of objects; (8:38-41) a 4-bit table is used when there are four silhouette edges (i.e., seeing only one face.) Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the scene reconstruction with octree cells as taught by Shotten, Ernst, Tabellion, and Dell with the occlusion culling as taught by Coorg for the benefit or reducing rendering time.

Regarding claim 31, its rejection is similar to claim 16. 

Regarding claim 46, its rejection is similar to claim 16. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425